 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of July 10,
2017, between each seller identified on the signature pages hereto (each,
including its successor and assigns, a “Seller” and collectively, the “Sellers”)
and InnSuites Hospitality Trust, an Ohio unincorporated real estate investment
trust (the “Trust” or “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Sellers, severally and not jointly, desire to sell to the
Trust, and the Trust desires to purchase from the Seller, securities of the
Trust as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Trust and each Purchaser agree as
follows:

 

1. On July 10, 2017 (the “Closing Date”), upon the terms and subject to the
conditions set forth herein, the Sellers agree to sell, severally and not
jointly, and the Purchaser, agree to purchase hereunder, (i) that aggregate
number of Shares of Beneficial Interest of the Trust set forth on such
Purchaser’s signature page hereto (the “Shares”) (which aggregate number of
Shares for all Purchasers shall be 88,000, at a purchase price of $2.00 per
Share and the aggregate principal amount set forth on such Purchaser’s signature
page hereto (the “Subscription Amount”). Upon satisfaction of the covenants and
conditions set forth herein, the closing of the transactions contemplated herein
(the “Closing”) shall occur at the offices of the Trust or such other location
as the parties shall mutually agree.     2. Representations and Warranties of
the Seller. As of the date hereof and as of the Closing Date, each of the
Purchasers hereby represents and warrants to the Trust as follows:

 

(a) The Seller is agreeing to sell the Shares solely for the Seller’s benefit.

 

(b) The Seller has read carefully and is familiar with the Trust’s filings with
the Securities and Exchange Commission (the “Commission”), including its last
annual report on Form 10-K and subsequent quarterly reports on Form 10-Q, and
understands the contents thereof, including the risks associated with an
investment in the Shares; the Seller has been provided the opportunity, to the
Seller’s satisfaction, to ask questions and receive answers concerning the terms
and conditions of the sale of the Shares; all of the Seller’s questions have
been answered to the Seller’s satisfaction; and the Seller has been supplied
with all additional information requested and deemed necessary by the Seller to
sell the Shares.

 

(c) The Seller presently qualifies as an “accredited investor” as such term is
defined in Rule 501 under the Securities Act.

 

(d) Except as set forth in the Trust’s filings with the Commission, the Seller
is not an “affiliate” of the Trust (it being understood that an “affiliate”
means any person or entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person as such terms are used in and construed under Rule 405 and Rule 144 under
the Securities Act). Marc Berg is considered an affiliate of the Trust.

 

   

  



 

(e) The Seller: (i) is familiar with investments of this type and has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares; (ii) does not have an overall commitment to investments that are
not readily marketable that is disproportionate to the Seller’s net worth, and
the Seller’s investment in the Shares will not cause such overall commitment to
become excessive; and (iii) has adequate net worth and means of providing for
the Seller’s current needs and personal contingencies to sustain a complete loss
of the Seller’s investment in the Shares.

 

(f) The Seller will cooperate in filing, or authorizing the filing on the
Seller’s behalf, of any report or form required by the Commission or any state
securities agencies to be filed in connection with the purchase of the Shares.

 

3. Representations and Warranties of the Purchaser. As of the date hereof and as
of the Closing Date, the Trust hereby represents and warrants to each of the
Purchasers as follows:

 

(a) The Trust is an entity duly organized, validly existing and in good standing
under the laws of the State of Ohio, with the requisite power and authority to
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby.

 

(b) Subject to Section 4(a)(C) hereof, (i) the Trust has the requisite power and
authority to enter into and perform its obligations under this Agreement; (ii)
the execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of the Trust; and (iii) assuming
the due authorization, execution and delivery by each of the Purchasers, this
Agreement will, when executed, constitute valid and binding obligations of the
Trust in accordance with its terms.

 

(c) The Trust currently has an unlimited number of Shares of Beneficial Interest
available for issuance under its Declaration of Trust. As of June 13, 2017, the
Trust has 9,777,989 Shares of Beneficial Interest issued and outstanding.

 

4. Closing Conditions.

 

(a) The obligations of the Trust hereunder in connection with the Closing are
subject to the following conditions being met:

 

a. The accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;

 

b. All obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed;

 



   

  

 

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

 

a. The accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Trust contained herein;

 

b. All obligations, covenants and agreements of the Trust required to be
performed at or prior to the Closing Date shall have been performed;

 

5. The Purchaser, agrees to indemnify and hold harmless any of the Sellers from
any and all losses to any of them arising out of the breach of any of such
Sellers’s agreements, representations or warranties set forth in this Agreement.
All representations, warranties and agreements contained in this Agreement and
the indemnification contained in this section shall survive the purchase and
sale of the Shares.

 

6. The Seller understands that this Agreement is binding on the Seller. This
Agreement may only be amended by prior written agreement between the Trust and
the Seller.

 

7. Certificates for the Shares shall bear a legend substantially in the
following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD IN THE ABSENCE
OF (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (II)
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO
THE TRUST.

 

8. This Agreement contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters. If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties hereto shall use their commercially reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

9. This Agreement will be governed by and construed in accordance with the laws
of the State of Ohio, notwithstanding any conflict of law provision to the
contrary. Any dispute or disagreement related to this Agreement or the purchase
of the Shares by the Purchasers shall be heard by a state or federal court
located in Cleveland, Ohio, and the Purchaser hereby expressly waives the
Purchaser’s right to object to such venue on the grounds of lack of personal
jurisdiction or forum non-conveniens.

 

[Signature Page Follows]

 

   

  

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which may be executed in one or more counterparts, as of the date set forth
above.

 

INDIVIDUALS SIGN HERE:   Amount:$80,000       Sign Here: /s/ Marc Berg   Number
of Shares: 40,000 Print Name: Marc Berg    

 

Sign Here:       Print Name:      

 

ENTITIES SIGN HERE:         Address: c/o InnSuites Name of Entity: N/A   1625 E
Northern Ave # 105 Phoenix Arizona 85020 Sign Here: N/A     Print Name: N/A    
Title: N/A             Accepted by:    

 

INNSUITES HOSPITALITY TRUST             Sign Here: /s/ Adam Remis     Print
Name: Adam Remis      Title: Executive CFO    

 

   

  

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which may be executed in one or more counterparts, as of the date set forth
above.

 

INDIVIDUALS SIGN HERE:   Amount:$48,000       Sign Here: /s/ Larry Pelegrin  
Number of Shares: 24,000 Print Name: Larry Pelegrin    

 

Sign Here:       Print Name:      

 

ENTITIES SIGN HERE:         Address: c/o InnSuites Name of Entity: N/A   1625 E
Northern Ave # 105 Phoenix Arizona 85020 Sign Here: N/A     Print Name: N/A    
Title: N/A             Accepted by:    

 

INNSUITES HOSPITALITY TRUST             Sign Here: /s/ Adam Remis     Print
Name: Adam Remis      Title: Executive CFO    

 

   

  

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which may be executed in one or more counterparts, as of the date set forth
above.

 

INDIVIDUALS SIGN HERE:   Amount:$48,000       Sign Here: /s/ Peter Thoma  
Number of Shares: 24,000 Print Name: Peter Thoma    

 

Sign Here:       Print Name:      

 

ENTITIES SIGN HERE:         Address: c/o InnSuites Name of Entity: N/A   1625 E
Northern Ave # 105 Phoenix Arizona 85020 Sign Here: N/A     Print Name: N/A    
Title: N/A             Accepted by:    

 

INNSUITES HOSPITALITY TRUST           Sign Here: /s/ Adam Remis     Print Name:
Adam Remis      Title: Executive CFO    





 



   

  

 

 [ex10-1_001.jpg]

 

   

 

 

 [ex10-1_002.jpg]

 



   

 

 

 [ex10-1_003.jpg]

 



   

 

 

 [ex10-1_004.jpg]

 



   

 

 

 [ex10-1_005.jpg]

 



   

 

 

[ex10-1_006.jpg]

 



   

 

 

 [ex10-1_007.jpg]

 



   

 

 

 [ex10-1_008.jpg]

 



   

 

 

 [ex10-1_009.jpg]

 



   

 

 

 [ex10-1_010.jpg]

 



   

 

 

 

